IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY AND
DBA LOST PRAIRIE CYCLES; AKA
THOMAS EARL MADDUX,
                                                           Appellant
v.

MICHAEL D. REID,
                                                           Appellee


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                      ORDER


      In a “Motion for Court to Order,” appellant requests that this Court order the

appellee to serve appellant with a copy of appellee’s brief. Appellant’s motion was not

properly served on appellee. See TEX. R. APP. P. 9.5. Accordingly, appellant’s motion is

denied.

      Without regard to the merits of the motion, a copy of appellee’s brief is enclosed.

                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 18, 2015




Maddux v. Reid                         Page 2